UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6072


SEBASTIAN X. MOORE,

                Plaintiff - Appellant,

          v.

THEODIS BECK,

                Defendant - Appellee,

          and

NORTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-ct-03017-FL)


Submitted:   July 28, 2011                  Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sebastian X. Moore, Appellant Pro Se.        Elizabeth F. Parsons,
Assistant  Attorney General,  Raleigh,       North   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sebastian X. Moore appeals the district court’s orders

denying relief without prejudice on his 42 U.S.C. § 1983 (2006)

complaint.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        Moore v. Beck, No. 5:08-ct-03017-FL (E.D.N.C.

Sept. 22 & Dec. 9, 2010).         Moore’s “Bias Motion” and motion for

“Fed. R. Civ. P. 12(c) Judgment on the Pleadings” are denied.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2